Citation Nr: 1000044	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-31 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for hepatitis 
C.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that reduced a 
rating for hepatitis C to noncompensable, effective in 
February 2005. 

In June 2007, the RO restored a rating of 20 percent for 
hepatitis C, effective in February 2005.

The Veteran testified before the Board sitting at the RO in 
August 2009.  A transcript of the hearing is associated with 
the claims file. 


FINDING OF FACT

The Veteran's hepatitis C is in remission with no viral 
markers detected on serum testing during the period covered 
by this appeal.  The Veteran has not experienced 
incapacitating episodes and has not been prescribed 
medication or dietary restrictions.  The Veteran does not 
experience anorexia, weight loss, hepatomegaly, or right 
upper abdominal quadrant pain. The Veteran does experience 
some liver tenderness.  He experiences daily fatigue and 
exertional dyspnea related to pulmonary and vascular disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hepatitis C have not been met at any time during the period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7354 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In this case, the RO granted service connection under the 
provisions of 38 U.S.C.A. § 1151 and a 20 percent rating for 
hepatitis C in March 2003.  The Veteran's disorder was 
evaluated in a February 2005 VA examination, and the RO 
reduced the rating to noncompensable based on that 
examination.  In December 2005, the Veteran expressed 
disagreement with the reduction and further contended that 
his disorder was more severe than contemplated by a 20 
percent rating.  

In correspondence in April 2008, the RO provided a notice 
that did not satisfy all the requirements outlined in 
Vazquez-Flores.  The RO informed the Veteran of the types of 
evidence that would be considered and the respective 
responsibilities of the Veteran and VA to obtain that 
evidence.  The notice did not ask the Veteran specifically 
for evidence to show the impact of his disability on his 
employment and did not provide him with general notice 
concerning the rating criteria.  In order to determine 
whether to proceed with the adjudication, the Board will 
examine whether the errors were prejudicial to the appellant 
and affected the essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA and at a Board hearing, the Veteran 
reported the symptoms that he experienced and the effect they 
have on him.  Further, based on the information that was 
provided to him in rating decisions in March 2005, August 
2008, and June 2009 and in an August 2006 statement of the 
case (SOC), the Veteran is reasonably expected to understand 
what is required to substantiate the claim.  The SOC informed 
him of the applicable diagnostic criteria and the reasons for 
denying the claim. The RO provided a notice in June 2009 that 
met the requirements including information regarding the 
diagnostic criteria and various types of evidence that could 
be submitted in support of his claim.  The notice was 
followed by readjudication in an August 2009 supplemental 
statement of the case.  Accordingly, the notice timing errors 
did not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Air Force with no overseas 
service.  He contends that his hepatitis C is more severe 
than is contemplated by the current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Hepatitis C warrants a 20 percent rating where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the prior 
12-month period.  A 40 percent rating is warranted where 
there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the prior 12-month period.  Higher ratings are 
warranted for more frequent symptoms or incapacitating 
episodes.  38 C.F.R. § 4.114, Diagnostic Code 7354.  An 
incapacitating episode is a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.    
 
The Veteran received inpatient and domiciliary VA treatment 
for recurrent pulmonary emboli from October 2001 to January 
2002.  During hospitalization, the Veteran received 
intravenous medication using a possibly contaminated line.  
In March 2002, the Veteran was diagnosed with hepatitis C.  

The Veteran received a six month course of anti-viral medical 
therapy followed by an additional course of medication for 
recovery of normal blood chemistry.  In June 2003, an 
attending VA nurse practitioner noted that the Veteran's 
treatment was successfully completed, and no further viral 
testing was necessary.  In a June 2004 follow-up, the Veteran 
was classified as a sustained responder.  The nurse 
practitioner noted that the Veteran had a virus geotype and 
initial viral load that were favorable and that he had an 80 
percent chance that the hepatitis C virus would not return.   

In February 2005, a VA physician noted a review of the claims 
file and the electronic medical records.  The physician noted 
that hepatitis C viral markers were not detectable in March 
2003 and June 2004 with satisfactory liver function testing 
in January 2005.  The Veteran was not receiving treatment for 
hepatitis C and had no incapacitating episodes in the 
previous 12 months.  There were no prescribed medications or 
diet restrictions.  However, the physician noted the 
Veteran's reports of fatigue and decreased appetite secondary 
to depression.  The Veteran reported a significant weight 
loss in the previous three months and overall multiple aches 
and pains.  On examination, the physician noted no 
hepatosplenomegaly, masses, tenderness, ascites, portal 
hypertension, or stigma of liver disease such as jaundice or 
palmar erythema.  There were no indications of muscle 
wasting.  The physician concurred that the Veteran was a 
sustained responder. 

VA and private medical records from February 2005 through 
April 2009 showed that the Veteran received ongoing treatment 
for depression, pulmonary vascular disease, cardiovascular 
disease, and sleep apnea.  In March 2007, the Veteran 
underwent cardiac catheterization and testing to determine 
the causes of persistent dyspnea. The Veteran was also 
provided with a continuous positive air pressure device for 
treatment of apnea.  In April 2007, a private physician noted 
that the Veteran had gained significant weight that 
correlated with increased dyspnea.  In February 2008, a VA 
emergency room nurse noted that the Veteran was treated 
earlier that month for broken ribs on the left side in a fall 
accident.  All medical providers noted the history of 
hepatitis C and concluded that the disease was in remission.  
None of the providers associated hepatitis C or the 
medications used in its treatment with any of the Veteran's 
mental or physical symptoms. 

The RO granted a 70 percent rating for service-connected 
major depression, effective in December 2003, and total 
disability based on individual unemployablility, effective in 
February 2005.   

In April 2008, the VA physician who performed the February 
2005 examination noted a review of the claims file.  The 
physician again summarized the history of hepatitis C 
infection and treatment as well as the history of pulmonary 
vascular disease, cardiac catheterization, sleep apnea, and 
rib fractures.  The physician noted that the Veteran's 
reports of a low level of social and occupational functioning 
as a result of his psychiatric disorder but no incapacitating 
episodes.  The Veteran acknowledged that he had not received 
treatment for hepatitis since 2003.  He reported previous 
hair loss during that course of treatment and current 
symptoms of fatigue, arthralgia of all joints, and 
intermittent nausea.  The Veteran also reported use of 
medication for chronic obstructive pulmonary disease (COPD).  
On examination, the physician noted that the Veteran weighted 
10 pounds above baseline.  Liver size was normal with no 
ascites or portal hypertension, but there was tenderness of 
the bilateral lower abdomen.  An ultrasound study of the 
abdomen obtained in February 2008 showed no enlargement of 
the liver or spleen.  Serum plasma tests showed no detectable 
hepatitis markers.  The physician diagnosed hepatitis C in 
remission with residual fatigue also attributed to 
nonservice-connected COPD.  The physician noted that the 
Veteran's unemployability was related to mental health 
issues, recurrent pulmonary emboli, dyspnea, and 
deconditioning but not to hepatitis C as it was in remission.  

VA outpatient treatment records through April 2009 showed 
continued treatment for pulmonary disease but no testing or 
treatment for hepatitis C.  

In an August 2009 Board hearing, the Veteran stated that he 
had not been examined for hepatitis since 2005 with the 
exception of answering some questions for a physician at an 
unspecified time.  He stated that he experienced intermittent 
right upper quadrant pain for the previous year but had been 
told that it was related to scar tissue in his lungs.  The 
Veteran stated that the hepatitis treatment regimen has been 
difficult and that he experienced hair loss that made him 
appear older than his age.  He reported that he currently 
experienced fatigue and joint pain that decreased when he 
resided in an area of lower elevation.  The Veteran stated 
that the effects of his hepatitis and treatment caused his 
unemployment and that his pulmonary and vascular diseases 
were aggravated by the hepatitis treatment.  The Veteran 
further stated that he had forwarded his medical records to a 
physician in California for an opinion on other secondary 
diseases related to hepatitis or the treatment.  However, no 
additional evidence has been received.  

The Board concludes that a rating in excess of 20 percent for 
hepatitis C is not warranted at any time during the period 
covered by this appeal.  The medical records do not show and 
the Veteran denied experiencing any incapacitating episodes 
of symptoms requiring bed rest and treatment ordered by a 
physician. Moreover, the Veteran has not had any treatment 
for hepatitis symptoms since 2003 and does not have dietary 
restrictions.  Although the Veteran reported to an examiner 
that he experienced intermittent nausea, there is no evidence 
of anorexia.   The Veteran has gained weight since the 
completion of his course of anti-viral treatment.  The 
Veteran reported "upper right quadrant" pain but clarified 
the location of the pain as in his chest area, not in the 
upper abdominal quadrant near the liver and spleen.  
Examiners have noted some tenderness but no enlargement of 
the liver or spleen.  Hair loss is not a rating factor.  The 
Veteran does experience fatigue, malaise, and dyspnea on 
exertion; however, examiners also noted that these symptoms 
are at least in part attributable to pulmonary vascular 
diseases, weight gain, and sleep apnea  Serum testing in 
April 2008 showed no markers for the hepatitis virus, and 
examiners confirmed that the Veteran's hepatitis C was in 
remission.  
A higher rating is not warranted because there is no evidence 
of any incapacitating episodes, weight loss, and 
hepatomegaly.  The Veteran has multiple active disorders 
found to contribute to fatigue and exertional dyspnea.  The 
Board further finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular hepatitis C results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment caused 
by this disorder that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 20 percent for hepatitis C is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


